Citation Nr: 1761133	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  10-40 072	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for a deviated nasal septum.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for a heart condition.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to July 1976.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the proceeding is of record.

In August 2015 the Board remanded these claims for further development.  In a July 2017 rating decision since issued, on remand, the Appeals Management Center (AMC) granted service connection for anxiety disorder and bilateral hearing loss.  The Veteran has to separately appeal if not satisfied with the ratings and/or effective date assigned for those disabilities.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).  The Agency of Original Jurisdiction (AOJ) continued to deny the remaining claims that are at issue in this appeal, as reflected in a July 2016 Supplemental Statement of the Case (SSOC), so these claims are again before the Board for further appellate review.  As will be explained, however, still more development of these remaining claims is required, so the Board is again remanding them to the AOJ.



REMAND

The Veteran contends that all of the disorders at issue are the result of his service (so service connected).  Specifically, he argues that each was either directly caused or aggravated by a broken nose he sustained while playing football during service.  See his December 2008 Statement.  A service treatment record (STR) dated in November 1974 shows he was treated for a broken nose, so for this specifically-claimed injury.  See also January 1975 photograph (showing he had a broken nose).  So there is no disputing he sustained that trauma while in the military.  There still has to be attribution of the conditions he is now claiming to that trauma in service, however, to in turn warrant the granting of service connection, either on the direct incurrence or alternative aggravation basis he is alleging as the source of these current impairments.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred [or aggravated] in service.").

Because of the need for a medical nexus opinion on this determinative issue of causation, the Veteran was afforded VA compensation examinations in May 2016 following and as a direct result of the Board previously remanding these claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2) (2014); 38 C.F.R. § 3.159 (c)(4)(i) (2017).  However, there are notable deficiencies in the resultant opinions.

To begin, the VA examiner noted the Veteran's 1975 diagnosis of chronic sinusitis, but indicated that he found no evidence of any sinusitis present upon current evaluation.  Ultimately, this examiner concluded that "it is unlikely that sinusitis would be a result of nasal trauma in service."  This opinion is inadequate for several reasons.  First, the examiner failed to address the findings of the private medical statements of record, which was primarily the reason for the Board's request for an additional opinion.  See, e.g., Schroeder v. Brown, 6 Vet. App. 220, 225 (1994) (stating that a thorough and contemporaneous medical examination must consider the records of prior medical examinations and treatment to assure a fully-informed examination).  Additionally, while the examination report reflects that the examiner briefly identified the Veteran's 1975 diagnosis of chronic sinusitis, he did not address the STRs showing complaints and treatment for sinus-related issues.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Most importantly, the examiner failed to provide any underlying reasoning or rationale supporting his ultimate conclusion.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (indicating the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion).  When VA provides a Veteran an examination in a service-connection claim, VA must ensure the examination is adequate, else, explain to the Veteran why an adequate examination cannot be provided.  Barr v. Nicholson, 21 Vet. App 303, 311 (2007).  Therefore, another VA compensation examination is needed to assist in determining the nature and etiology of the Veteran's sinusitis, but particularly insofar as whether it is etiologically related to his military service, including especially to the broken nose he sustained in service.

An additional examination is also warranted due to the examiner's failure to provide an adequate opinion with respect to the Veteran's claimed disability manifested by a deviated naval septum.  In this regard, the examiner simply noted that the Veteran's septum was currently midline and then opined that "it is at least as likely as not that any nasal obstruction...is due to rhinitis medicamentosa as a result of [the Veteran's] use of Afrin."  While the Veteran may not have had a deviated septum at the time of the May 2016 examination, the medical evidence of record clearly reflects that, at various times during the pendency of this appeal, some deviation of his septum has been evident.  See, e.g., Dr. K.P.'s September 2010 Letter (identifying "severe septal deviation" on examination).  He need only have had this defect at some point since the filing of this claim or even contemporaneous to that.  According to VA law, the cornerstone of a valid claim for service connection is that there must be competent and credible evidence of the present existence of the disability being claimed.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability, and that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  See also Romanowsky v. Shinseki, 26 Vet. App. 289   (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).  Therefore, another VA compensation examination and opinion also are needed to assist in determining the origins of this claimed disability.

Still yet, a new VA examination is warranted for the GERD claim.  During the May 2016 VA compensation examination, the examiner documented the Veteran's current diagnosis of GERD and, ultimately, opined that this condition was less likely than not incurred in or caused by service.  In support of this determination, the examiner stated that there was no evidence of treatment for, or diagnosis of, GERD in the STRs.  But this medical opinion also is inadequate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding that the absence of contemporaneous medical records does not, in and of itself, render lay evidence not credible).  Because the examiner failed to address the Veteran's documented gastrointestinal complaints during service, supplemental comment is needed.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that "an opinion based on an inaccurate factual premise has no probative value.").

Lastly, a new VA examination and medical opinion are needed as well to address the Veteran's claimed heart condition.  During the May 2016 VA examination, the examiner did not diagnose cardiovascular disease and, consequently, did not provide any etiological opinion.  In fact, the examiner indicated the Veteran has never been diagnosed with any heart condition.  Like the others, this medical opinion however is inadequate for several reasons.  First, the medical evidence of record clearly indicates the Veteran has been diagnosed with several heart conditions, including heart block, hypertensive heart disease, and left ventricular hypertrophy.  See, e.g., September 2013 VA examination.  Moreover, while emphatically declining to provide an opinion regarding the relationship, if any, between the Veteran's service-connected psychiatric condition and his current heart condition, the examiner failed to address the Veteran's lay statements indicating that his "doctor put [him] on heart medication due to stress."  See Veteran's August 2008 Statement at 8.  Therefore, supplemental comment is needed to assist in determining the nature and etiology of the Veteran's claimed heart condition, including addressing whether it is secondarily related to his service, meaning caused or being aggravated by his service-connected anxiety disorder.

Finally, while on remand, the AOJ should also attempt to obtain the Veteran's updated medical records.

Accordingly, these claims are REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).


2.  After receiving all additional treatment records, schedule the Veteran for an appropriate VA compensation examination for further comment concerning the nature and etiology of his deviated nasal septum and chronic sinusitis.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's currently-diagnosed deviated nasal septum originated during his service from July 1974 to July 1976 or is otherwise related or attributable to his service, including especially to the documented nasal trauma (broken nose)?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's sinusitis originated during his service or is otherwise related or attributable to his service, including especially to the documented sinusitis he had in service and/or nasal trauma (broken nose)?

When responding, the examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner must discuss the reasons for doing that.


All answers to the questions asked must be supported by explanatory rationale.  That is, the examiner is asked to explain in detail the underlying reasoning for his or her opinion, preferably citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

The mere absence of indication of contemporaneous treatment in the STRs cannot, alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

3.  As well, after receiving all additional treatment records, schedule the Veteran for a VA gastrointestinal examination for supplemental comment concerning the nature and etiology of his GERD.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's GERD originated during his service or is otherwise related or attributable to his service, including especially to his documented gastrointestinal complaints while in service?

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner must provide reason.

The mere absence of indication of contemporaneous treatment in the STRs cannot, alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

(b)  Is it at least as likely as not that the Veteran's GERD alternative was caused or is being aggravated by the deviated nasal septum or sinusitis?

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

If the examiner finds that the Veteran's deviated nasal septum or sinusitis, either combined or independently, has aggravated his GERD, then the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

All answers to the questions asked must be supported by clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, preferably citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

4.  Still yet, after receiving all additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of his heart condition.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Since January 1, 2006, has the Veteran been diagnosed with any heart condition?  If not, then the examiner should so state and reconcile any conflicting evidence of record, to include prior examinations, lay testimony, private treatment, and any other evidence.

(b)  Assuming there contrarily is concession of a heart condition, is it at least as likely as not (50 percent or higher degree of probability) this heart condition incepted during the Veteran's service from July 1974 to July 1976 or is otherwise related or attributable to his service?

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide reason.

The mere absence of indication of contemporaneous treatment in the STRs cannot, alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of this claimed disorder, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

(c)  Is it at least as likely as not that the Veteran's currently-diagnosed heart condition, alternatively, initially manifested during the year immediately following his separation from service in July 1976 - so by July 1977?

(d)  Still further, is it at least as likely as not that the Veteran's currently-diagnosed heart condition was caused or is being aggravated by his service-connected anxiety disorder?

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

If the examiner concludes the Veteran's service-connected anxiety disorder is aggravating his heart condition, then the examiner should specify, so far as possible, the degree of additional disability resulting from (owing to) such aggravation.

All answers to the questions asked must be supported by clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, preferably citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

5.  Ensure there are responses to the questions asked.  If not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 4.2.

6.  Then readjudicate these claims in light of this and all other additional evidence.  For any claim that continues to be denied, or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

